Citation Nr: 1039244	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-24 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from October 1972 to October 1978.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Procedural history

In September 2001, the RO denied the Veteran's service-connection 
claim for a low back disability.  The Veteran did not perfect an 
appeal as to that decision, and it became final.

Subsequently, in April 2004 the Veteran filed a request to reopen 
his previously-denied service-connection claim.  The RO denied 
this request in the above-referenced September 2004 rating 
decision.  The Veteran disagreed, and perfected an appeal as to 
that issue.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the St. Petersburg RO in May 2007.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

In August 2007, the Board reopened the Veteran's claim based on 
the submission of new and material evidence.  The Board then 
remanded the claim for further procedural and evidentiary 
development.  Such was achieved, and the Veteran's claim was 
readjudicated by the Appeals Management Center (AMC) in an 
October 2009 supplemental statement of the case (SSOC).  The 
Veteran's claims file has been returned to the Board for further 
appellate review.



	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

The competent evidence of record is in equipoise as to whether 
the Veteran has had a chronic low back disorder since his active 
duty military service.   


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a low 
back disorder was incurred in active duty military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns

As noted in the Introduction above, the Board remanded the 
Veteran's low back claim in August 2007 for additional procedural 
and evidentiary development.  More specifically, the Board 
instructed the agency of original jurisdiction (AOJ) to issue the 
Veteran an updated and complete notice letter in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), and with the 
United States Court of Appeals for Veterans Claims (the Court's) 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, the AOJ was instructed to obtain the 
Veteran's Social Security Administration (SSA) records, and all 
records of outstanding treatment.  The Board further instructed 
the AOJ to schedule the Veteran for a VA spine examination to 
determine the nature and etiology of the Veteran's low back 
disability.  Upon completion, the AOJ was then to readjudicate 
the Veteran's claim. 

The AMC sent the Veteran notice letters in compliance with the 
VCAA and with Dingess in August 2007 and April 2009.  
Additionally, the RO obtained the Veteran's SSA records and 
current treatment reports from the VA.  The Veteran reported for 
a VA spine examination in April 2009, and his claim was 
readjudicated in the above-referenced October 2009 SSOC.  

Thus, the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

Multiple VCAA notice letters were sent to the Veteran regarding 
his service-connection claim in May 2004, August 2007, and April 
2009.  The Board need not discuss in detail the sufficiency of 
the VCAA notice letters in light of the fact that the Board is 
granting the claim.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially been 
rendered moot by the Board's grant of the benefit sought on 
appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced August 2007 and April 2009 VCAA 
letters.  As discussed in detail below, the Board is granting the 
Veteran's claim.  It is not the Board's responsibility to assign 
a disability rating or an effective date in the first instance.  
The Board is confident that if required, the Veteran will be 
afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for a disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);      
38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a relationship or 
nexus between the claimed in-service disease or injury and the 
current disability.           See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

In essence, the Veteran claims that his current low back 
disability is related to injuries he sustained when lifting heavy 
objects during his active duty service. 

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
relationship or nexus between the two.  See Hickson, 12 Vet. App. 
at 253.

With respect to Hickson element (1), it is undisputed that the 
Veteran currently has a low back disability.  Indeed, a February 
2004 VA examiner diagnosed the Veteran with "lumbar disc disease 
with herniation at L5-S1."  See the February 2004 VA examiner's 
report, page 3.  Most recently, in April 2009, a different VA 
examiner noted a "narrowing of intervertebral disc space of 
L5/S1" based on x-ray findings, and diagnosed the Veteran with 
"lumbar spondylosis, worse at L5-S1, with left L5 lumbar 
radicular component."  Accordingly, current lumbar spine 
disability exists, and Hickson element (1) is satisfied.   

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's in-service and post-service treatment 
records do not reflect that the Veteran was diagnosed with any 
disease affecting his low back at any time during service, or 
within the first year following his separation from service in 
1978.  See 38 C.F.R. § 3.309(a).  However, the Veteran's service 
treatment records do in fact note that the Veteran complained of, 
and received treatment for back pain on three occasions in August 
1975, February 1976, and February 1977.  Pertinently, the 
Veteran's October 10, 1978 separation examination specifically 
indicated an "abnormal" clinical evaluation of the spine, 
identifying "recurrent back pain since 1973, never treated."  
Indeed, the Veteran specifically checked "yes" when asked on 
his October 1978 Report of Medical History if he has experienced 
recurrent back pain.  

The Veteran contends that during his military service he injured 
his back when lifting heavy objects as a material facilities 
specialist, where his main duties included loading and unloading 
trucks.  The Veteran additionally asserts that his back problems 
started in service, but did not require regular treatment until 
the late 1980s.  See the May 2007 hearing transcript, pages 4-9.  

The Board notes that the Veteran is competent to testify as to 
his own observable symptomatology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994); see also 38 C.F.R. § 3.159(a)(2) [Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of the 
facts or circumstances and conveys matters that can be observed 
and described by a lay person].  In this connection, the Veteran 
is certainly competent to testify about his in-service 
experiences, to include whether he hurt his back in service, and 
whether he has experienced continuous pain at various intensities 
since that injury.  Moreover, the Veteran's service treatment 
records confirm that the Veteran sought treatment for his back 
pain more than once during service, and that he separated from 
service with an untreated back condition and an abnormal clinical 
evaluation of the spine.  The Board adds that the Veteran's DD-
214 specifically indicates that the Veteran served as a material 
facilities specialist during his active service.  The Board 
accordingly finds the Veteran's lay assertions to be credible.  
In-service injury to the low back is therefore demonstrated, and 
Hickson element (2) is satisfied as well.  

With respect to crucial Hickson element (3), nexus or 
relationship, the Veteran has submitted the favorable medical 
opinion of his treating physician, Dr. J.T.M., who after 
reviewing the Veteran's service treatment records, concluded in 
April 2004 that the Veteran's low back pain had its onset in 
August 1975, and that the Veteran had worsening pain after injury 
or strenuous activity in 1989.  See the April 26, 2004 letter 
from Dr. J.T.M.  Similarly, a February 2004 VA examiner noted 
that the Veteran "developed low back pain in 1970s, which has 
been getting progressively worse from that time with no specific 
injury."  See the February 2004 VA examiner's report, page 1.  
Although these opinions support a finding of continuity of 
symptomatology, they significantly fail to address the fact that 
there is a decade-long gap in treatment following the Veteran's 
service in 1978.   

Most recently, an April 2009 VA examiner pertinently determined 
that it was "less likely as not" that the Veteran's lumbar 
spondylosis was caused by or a result of a back pain condition 
acquired during service.  Though the April 2009 VA examiner 
indicated that she reviewed the Veteran's claims file before 
rendering her opinion, the Board observes that the examiner 
erroneously found that the Veteran's service records were 
negative as to any treatment for low back pain.  Indeed, the 
examiner noted that the "Veteran states [he] had hx of low back 
pain while in service - there are no documented medical visits in 
the medical records for this condition.  He was found to be 
negative for injury, treatment or diagnosis of back condition 
while in active duty."  See the April 2009 VA examiner's report, 
page 5.  As discussed above, the Veteran's service records 
clearly indicate that the Veteran sought treatment for back pain 
on more than one occasion during service, and that he was 
specifically noted to have an abnormal clinical evaluation of the 
spine with recurrent untreated back pain since 1973 upon 
separation from service.  Because the April 2009 VA examiner 
based her negative nexus opinion on factually inaccurate 
rationale, the Board affords the opinion no probative value.   
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed].

The other medical evidence of record consists of various reports 
of low back treatment dating from 1989 to the present day.  As 
referenced above, the Board acknowledges a noticeable gap in 
treatment history from the time the Veteran separated from 
service in 1978 to the time he started receiving treatment for a 
herniated disc more than a decade later.  The Veteran has 
specifically addressed this gap, noting at the May 2007 hearing 
that his back pain started when he was in service, but got to the 
point where he was "passing out" around 1989.  See the May 2007 
hearing transcript, page 9.  The Veteran explained that following 
his separation from service, he worked in a warehouse for six 
months to a year, then stopped all heavy lifting and became a 
telephone operator for 13 years.  Id. at 8.  The Veteran asserts 
the pain worsened years later where at one point he "just 
dropped."  Id. at 10.  

The Veteran's assertions have some support in the record.  
Indeed, at a February 2004 general VA medical examination, the 
Veteran reported that "in 1975, he did injury his back in some 
way lifting 50 gallon drums etc, but he did not really have any 
problem with his back until the late 1980s . . . ."  Similarly, 
at an April 11, 2005 VA Pain Assessment, the Veteran reported low 
back pain for 15-20 years [i.e., since 1985-1990], which 
"started in service." 

Pertinently however, the Board notes that multiple prior 
treatment reports dated in the 1990s or early 2000s indicate the 
onset of severe back pain in or around 1989, without any mention 
of pain beginning during active duty service.  Although these 
prior treatment reports do not necessarily contradict the 
Veteran's recent assertions of continuity of symptomatology of 
some degree of back pain since service, they do not support such 
a finding either. 

The Board is not entirely satisfied with the medical evidence of 
record.  However,  as noted above, the Board finds the Veteran's 
self-reported history of an in-service back injury with 
subsequent pain to be credible.  In the same vein, the Board also 
finds credible the Veteran's recent assertions that his back pain 
did not become very severe until over a decade after his 
separation in 1978, at which point his back clearly required 
regular medical attention.  Pertinently, the February 2004 VA 
examiner found the Veteran's self-reported history of continuity 
of symptomatology to be credible, and the Veteran's treating 
physician, Dr. J.T.M., determined after reviewing the Veteran's 
service treatment records that the Veteran's low back pain had 
its onset in service.  The only opinion of record contrary to a 
finding of continuity of symptomatology is that of the April 2009 
VA examiner, who as discussed above, did not address the 
Veteran's documented in-service treatment for recurrent low back 
pain, but rather, erroneously found that no such treatment took 
place.  

In light of the above, the Board finds that the evidence of 
record, when analyzed as a whole, is in equipoise.  When the 
evidence for and against the claim is in relative equipoise, by 
law, the Board must resolve all reasonable doubt in favor of the 
appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2010).  Accordingly, the benefit-of-the-doubt rule is applicable 
in this case, and a relationship between the Veteran's current 
low back disability and his active military service, through a 
showing of continuity of symptomatology, is established.  Hickson 
element (3) is therefore met, and the benefit sought on appeal is 
allowed.


ORDER

Entitlement to service connection for a lumbar spine disability, 
to include spondylosis and disc herniation, is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


